Case: 14-15177   Date Filed: 06/06/2016   Page: 1 of 12


                                                         [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-15177
                     ________________________

                 D.C. Docket No. 4:13-cv-00084-HLM

ANGELA GARMLEY,
JOE GARMLEY,
JASON SOUTHERN,

                                             Plaintiffs - Appellants,

versus

BRYANT COCHRAN,
Former Magistrate Court Judge,
MURRAY COUNTY, GEORGIA,
THE MURRAY COUNTY SHERIFF’S DEPARTMENT,
HOWARD ENSLEY
MICHAEL HENDERSON,
JOSH GREESON,

                                             Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                            (June 6, 2016)
               Case: 14-15177      Date Filed: 06/06/2016     Page: 2 of 12


Before JORDAN and ANDERSON, Circuit Judges, and KALLON,∗ District
Judge.

PER CURIAM:


       The plaintiffs-appellants in this case challenge the district court’s decision to

dismiss claims against one of the defendants-appellees, to deem admitted various

evidentiary matters, and to grant summary judgment for the remaining two

defendants-appellees. For the reasons fully explored at oral argument, for many of

the reasons set out in the district court’s opinions, and for the reasons briefly

outlined below, we find that the plaintiffs failed to demonstrate an abuse of

discretion in the district court’s dismissal of defendant Cochran, its evidentiary

decisions, or its denial of various pre- and post-judgment motions; moreover, we

agree with the district court that the plaintiffs failed to adduce sufficient evidence

to create a genuine issue of fact that defendants Henderson and Greeson had

violated constitutional and state law in executing the stop, search, and arrests at

issue here.


       A. Cochran’s Motion to Dismiss

       This court finds that the district court did not abuse its discretion in

dismissing the claims against Cochran for failure to comply with Federal Rules of


       ∗
        The Honorable Abdul K. Kallon, United States District Judge for the Northern District
of Alabama, sitting by designation.
                                             2
             Case: 14-15177     Date Filed: 06/06/2016   Page: 3 of 12


Civil Procedure 8(a)(2) and 10(b). See Weiland v. Palm Beach Cty. Sheriff’s

Office, 792 F.3d 1313, 1320 (11th Cir. 2015) (“Our standard of review of such

dismissals [for failure to comply with Rules 8(a)(2) and (10)(b)] is abuse of

discretion.”) (citation omitted). Both the language of Rule 10(b) and our previous

rulings have instructed parties they must state each claim for relief in a separate

count or defense and that each claim should specify the defendant or defendants to

which it applies. See, e.g., id. at 1320-23. Additionally, the district court in

granting plaintiffs leave to amend their complaint outlined its expectations of

future pleadings—specifically, that each claim would have a separate cause of

action and that each claim would allege a specific, as opposed to general, harm.

Because the plaintiffs’ complaint and the claims brought against Cochran failed to

comply with the Federal Rules, our precedent, or the district court’s directions, we

find that the district court did not abuse its discretion in dismissing the claims

against Cochran.


      B. The Officers’ Motions for Summary Judgment

      The plaintiffs-appellants raise several contentions of error with respect to the

defendant officers, Henderson and Greeson. Specifically, they contend that the

district court abused its discretion with respect to three discovery rulings and that

the district court erred in granting the officers’ motions for summary judgment.


                                          3
              Case: 14-15177    Date Filed: 06/06/2016    Page: 4 of 12


             1. Discovery Rulings


      We begin our analysis with the discovery issues, which we review for an

abuse of discretion. See United States v. R&F Props. of Lake Cty., Inc., 433 F.3d
1349, 1355 (11th Cir. 2005) (“The district court’s discovery decisions are reviewed

for abuse of discretion.”) (citation omitted); Shuford v. Fid. Nat. Prop. & Cas. Ins.

Co., 508 F.3d 1337, 1341 (11th Cir. 2007) (reviewing for abuse of discretion a

district court’s rulings on a motion under the predecessor to Federal Rule of Civil

Procedure 56(d)).


      The district court did not abuse its discretion by deeming admitted the

requests for admission that Henderson served upon Garmley and Southern. Federal

Rule of Civil Procedure 36(a) allows a party to “serve on any other party a written

request to admit . . . the truth of any matters within the scope of Rule 28(b)(1)” but

notes that “[a] matter is deemed admitted unless, within 30 days after being served,

the party to whom the request is directed serves on the requesting party a written

answer or objection[.]” The record reflects that neither Garmley nor Southern

responded to Henderson’s requests for admissions or moved the district court to

withdraw the admissions. We have previously found that a party’s failure to

respond to requests for admission constituted admissions of the same, and we see

no reason to depart from that rule today. See, e.g., Perez v. Miami-Dade Cty., 297
F.3d 1255, 1263 (11th Cir. 2002) (“If a party fails to respond within thirty days [to
                                          4
              Case: 14-15177     Date Filed: 06/06/2016   Page: 5 of 12


a Rule 36(a) request], then the matter is admitted.”) (internal quotations, alteration,

and citation omitted). Therefore, we find that the district court did not abuse its

discretion in deeming admitted Henderson’s requests for admission as to Garmley

and Southern.


      The district court also did not abuse its discretion by denying the plaintiffs’

Federal Rule of Civil Procedure 56(d) motion to delay until the close of discovery

the briefing on the officers’ motions for summary judgment. Although “[a]s a

general rule summary judgment should not be granted until the party opposing the

motion has had an adequate opportunity to conduct discovery,” we have not

adopted a “blanket prohibition on the granting of summary judgment motions

before discovery” closes. See Reflectone, Inc. v. Farrand Optical Co., 862 F.2d
841, 843 (11th Cir. 1989) (citation omitted). While Henderson and Greeson moved

for summary judgment nearly two months prior to the close of discovery, the

district court in denying the Rule 56(d) motion ultimately gave the plaintiffs more

than six weeks after the initial motion for summary judgment to file their

responses. Notwithstanding this expanded briefing schedule and the remaining

time for discovery, at no point during that time or leading up to the officers’

motions for summary judgment did the plaintiffs depose any defendant or witness




                                          5
                Case: 14-15177       Date Filed: 06/06/2016       Page: 6 of 12


in the case. 1 We additionally note that, notwithstanding the plain language of Rule

56(d) and the district court’s explicit directions to do so, the plaintiffs never filed

an affidavit describing what specific discovery they needed. In light of these facts

and upon review of the record as a whole, we find that the district court did not

abuse its discretion in denying the plaintiffs’ Rule 56(d) motion.


       We similarly find that the district court did not abuse its discretion when it

deemed admitted Henderson’s and Greeson’s statements of undisputed material

facts that they submitted with their motions for summary judgment. Under

Northern District of Georgia Local Rule 65.1(B)(2), a party opposing summary

judgment must specifically refute each of the facts listed in the moving party’s

statement of undisputed facts, or the district court may deem each of the unrefuted

facts admitted. This court has previously examined Local Rule 56.1 and observed

that it is “both a sanction for the parties and a balm for the district court: the parties

are given an incentive to conform to the rule . . . and the district court is in any case

relieved of the obligation to ferret through the record.” See Reese v. Herbert, 527
F.3d 1253, 1268 (11th Cir. 2008) (internal quotations and citation omitted).

Because the plaintiffs failed to specifically refute either officer’s statements of

1
  At oral argument, the plaintiffs contended that the unique nature of this case—specifically, the
concurrent criminal prosecution against the officers—hampered their efforts to conduct
discovery. However, the plaintiffs admitted that they never served any defendant with a
deposition notice, and, as a result, no Fifth Amendment privilege defense was actually asserted.
In other words, the plaintiffs were not formally prohibited from deposing—or at least noticing—
the defendants in this case.
                                                6
                Case: 14-15177       Date Filed: 06/06/2016       Page: 7 of 12


undisputed facts,2 the district court did not err in finding that the officers’

statements were admitted for the purposes of summary judgment.


               2. Summary Judgment Ruling


       We review a district court’s grant of summary judgment de novo, applying

the same legal standards that bound the district court and viewing all the facts and

reasonable inferences in the light most favorable to the nonmoving party. Shuford,
508 F.3d at 1341 (citation omitted).

       Based on the record before the district court, we agree with the district court

that Henderson’s and Greeson’s motions for summary judgment were due to be

granted. When, as here, a responding party fails to comply with Local Rule 56.1

and the moving party’s statement of undisputed facts is therefore deemed admitted,

“a district court [is] to disregard or ignore evidence relied on by the respondent—

but not cited in the movant’s statement of undisputed facts—that yields facts

contrary to those listed in the movant’s statement.” See Reese, 527 F.3d at 1268.

Indeed, even though in this situation the moving party has the “functional analog”

2
  Although the plaintiffs did list five so-called “disputed” facts in their opposition to summary
judgment, these facts do not correspond with the officers’ statements of undisputed fact as
required under Local Rule 56.1(B)(2), and, further, they are conclusory in nature and cite only to
the plaintiffs’ complaint or to a transcript of Henderson’s sentencing proceedings. Because the
format of these disputed facts does not conform with Local Rule 56.1 and because allegations in
a complaint do not constitute evidence at summary judgment, the plaintiffs’ submission failed to
sufficiently refute the officers’ statements of undisputed facts. See Wright v. Farouk Sys., Inc.,
701 F.3d 907, 911 n.8 (11th Cir. 2012) (“[P]leadings are only allegations, and allegations are not
evidence of the truth of what is alleged.”).
                                                7
              Case: 14-15177     Date Filed: 06/06/2016    Page: 8 of 12


of an unopposed motion for summary judgment, “[t]he movant . . . continues to

shoulder the initial burden of production in demonstrating the absence of any

genuine issue of material fact, and the court must satisfy itself that the burden has

been satisfactorily discharged.” Id. Based on the record before it, the district court

appropriately found that the officers were entitled to summary judgment.


      We agree with the district court that Henderson and Greeson are entitled to

qualified immunity on the federal claims. Specifically, the facts asserted at

summary judgment—namely, that Southern was driving with his high-beam lights

on in violation of Georgia law—justified Greeson’s decision to stop the car.

Additionally, the facts showed that Greeson had probable cause to search

Garmley’s car after Greeson’s dog alerted near the driver’s side front tire. The

facts also showed that Greeson had at least arguable probable cause for the arrests

of the three plaintiffs given the discovery of methamphetamine in Garmley’s car

and Garmley’s husband’s obstruction of the stop. Next, with respect to Henderson,

the undisputed facts before the district court reflected that Henderson did not plant

the drugs on the car; did not personally stop, search, or arrest the plaintiffs; and did

not direct anyone else to take such actions. Therefore, the plaintiffs’ Fourth

Amendment claims must fail as a matter of law for lack of a constitutional harm.


      In absence of a constitutional claim, the conspiracy claim against the two

officers also fails. See Hadley v. Gutierrez, 526 F.3d 1324, 1332 (11th Cir. 2008)
                                           8
              Case: 14-15177     Date Filed: 06/06/2016   Page: 9 of 12


(requiring an underlying constitutional harm to sustain a conspiracy claim under §

1983). Alternatively, the district court correctly granted summary judgment on the

conspiracy claim because the plaintiffs, who did not submit any evidence to rebut

the officers’ claim that they never entered into an agreement to violate the

plaintiffs’ constitutional rights, failed to show “that the defendants reached an

understanding to deny the plaintiff[s’] rights.” Id. (citation omitted). Therefore,

because the plaintiffs failed to create a genuine dispute of material fact as to any of

these federal claims, the district court did not err in granting summary judgment

here for Henderson and Greeson.


      We similarly find no error in the district court’s ruling on the state law

claims. Georgia official immunity protects the officers because the plaintiffs failed

to establish that the officers acted with actual malice. See Merrow v. Hawkins, 467
S.E.2d 336, 337 (Ga. 1999) (holding that an officer “is entitled to official immunity

unless he acted with actual malice.”) (quotations omitted). “[I]n the context of

official immunity, ‘actual malice requires a deliberate intention to do wrong[.]’”

Adams v. Hazelwood, 520 S.E.2d 896, 898 (Ga. 1999) (quoting Merrow, 467
S.E.2d at 337). The facts at summary judgment fail to establish that either

Henderson or Greeson acted with the intent to do a wrongful act. Therefore,

because the plaintiffs failed to create a factual dispute regarding actual malice, the



                                          9
             Case: 14-15177      Date Filed: 06/06/2016    Page: 10 of 12


district court did not err in finding that the officers’ actions on the night in question

are protected from liability under Georgia’s official immunity doctrine.


      C. Rule 60(b) Motions

      Because the decision to grant a Rule 60(b) motion is committed to the sound

judgment of the district court, we review its denial for an abuse of discretion.

Aldana v. Del Monte Fresh Produce N. Am., Inc., 741 F.3d 1349, 1355 (11th Cir.

2014) (citation omitted). Contrary to the plaintiffs’ contentions of alleged error, we

find that the district court appropriately denied the first motion, which the plaintiffs

filed after the court dismissed Cochran from the lawsuit, because the claims against

Henderson and Greeson remained outstanding and the court had not issued a final

judgment in the case. See Fed. R. Civ. P. 60(b) (requiring a “final judgment, order,

or proceeding” for relief); see also Denson v. United States, 574 F.3d 1318, 1335

n.52 (11th Cir. 2009) (“The district court should have denied [the plaintiff’s] Rule

60(b) motion for the obvious reason that the . . . order was not final.”). We reach a

similar finding as to the second Rule 60(b) motion. The plaintiffs filed this motion

after final judgment in this case and asserted that the district court should set aside

its order dismissing Cochran in light of his indictment and conviction on criminal

charges that related, in part, to conduct that formed the basis for Garmley’s claims

against him and in light of a neighbor’s affidavit describing the search of

Garmely’s car. This contention is unavailing because the evidence of Cochran’s
                                           10
               Case: 14-15177       Date Filed: 06/06/2016       Page: 11 of 12


criminal proceedings, even if it were admitted, would not have resolved the

complaint’s Rule 8(a) and Rule 10(b) shortcomings that formed one of the bases

for dismissal. Additionally, the district court did not abuse its discretion regarding

the neighbor’s affidavit because the plaintiffs did not assert a showing that the

evidence was previously unavailable. 3 See M.G. v. St. Lucie Cty. Sch. Bd., 741
F.3d 1260 (11th Cir. 2014) (“[W]here a party attempts to introduce previously

unsubmitted evidence on a motion to reconsider, the court should not grant that

motion absent some showing that the evidence was not available during the

pendency of the [case].”) (alterations in original) (internal quotation and citation

omitted). Therefore, we find that the district court did not abuse its discretion in

denying both of the plaintiffs’ Rule 60(b) motions.


                                         Conclusion

       We conclude that the district court did not abuse its discretion in dismissing

Cochran under Rules 8(a) and 10(b), deeming Henderson’s requests for admissions

to Garmley and Southern admitted, denying the plaintiffs’ Rule 56(d) motion,

deeming the officers’ undisputed statements of material fact admitted, or denying

3
  The plaintiffs also assert that the district court abused its discretion by denying relief under
Rule 60(b)(6), which allows a final judgment to be set aside for “any other reason that justifies
relief.” Because the indictment, conviction, and neighbor’s affidavit constitute new evidence, the
plaintiffs cannot find relief under Rule 60(b)(6). See Gulf Coast Bldg. & Supply Co. v. Int’l Bhd.
of Elec. Workers, 460 F.2d 105, 108 (5th Cir. 1972) (“Where either Clauses [60](b)(1), (2), (3),
(4), or (5) provide coverage for the movant’s claim, relief may not be obtained pursuant to
Clause (b)(6).”) (citation omitted).
                                               11
             Case: 14-15177     Date Filed: 06/06/2016   Page: 12 of 12


the Rule 60(b) motions. We conclude that the evidence in this record is insufficient

to establish a genuine issue of material fact that Henderson or Greeson violated

either federal or state law and should not be afforded the protection of immunity.

Accordingly, the judgment of the district court is


      AFFIRMED.




                                         12